The following opinion was filed January 8, 1908:
Wisrsnow, C. J.
The appellant moves for a rehearing in this case on the ground that four independent questions were submitted to arbitration, and that a mere failure of the arbitrators to properly understand their duties as to one question should not invalidate their awards as to the other questions. It is fair to say that the contention that the award was severable was not made in the original brief, and the question as to the length of time to be allowed to the respondents to remove saw logs was naturally regarded as the most important question in the case; and hence the question whether the award on minor subjects might or should be *121allowed to stand was not considered nor did it suggest itself to our minds.
It is undoubtedly true that, where a number of questions severable in their nature are submitted to arbitration, the fact that the award upon one question is bad will not necessarily result in the setting aside of the award upon the other questions unless the same vice affects them all, or unless the void part is a consideration for the other parts, or so affects the other parts that it appears that they are naturally dependent upon each other. Russell, Arb. & Award (8th ed.) 201; 2 Am. & Eng. Ency. of Law (2d ed.) 741 et seq.; Darling v. Darling, 16 Wis. 644.
In the present case, however, the court below found that both the action of the arbitrators in practically cutting off the appellant’s right to remove any timber and their action in allowing $75 damages were grossly unfair and unjust, and showed great prejudice and an utter lack of appreciation of their duties, and, further, that the entire award was made in bad faith. We are unable to. say that these conclusions were not justified by the evidence, and hence the same vice affects the award on all the questions submitted. As we viewed the case upon the first hearing, we did not deem it necessary to consider the question of bad faith, inasmuch as it seemed that the failure of the arbitrators to know and comprehend their duty as to the main question was sufficient to affirm the entire judgment, and so the ease was decided on the assumption that there might have been no bad faith, but it was not intended to decide that question. Now that it seems necessary to decide it, we have no hesitation in saying that the findings of the trial court cannot be set aside.
By the Court. — Motion overruled, without costs.